Citation Nr: 1635017	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Laurence J. Skelly, Attorney	


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Navy from February 1973 to March 1973, and served on active duty in the Army from October 1977 to December 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This claim was denied by the Board in April 2015.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC), which approved a Joint Motion for Remand (JMR) filed by the parties, asking for the case to be sent back to the Board for additional development.  As discussed in more detail below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As discussed in the JMR, the Veteran's STRs contain a complaint of pain in the pes planus region for approximately 90 days, in March 1978.  There was no diagnosis made, and no further records regarding the feet are contained in his STRs.  Nevertheless, this entry was overlooked by the VA examiner, and should be addressed in a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his feet, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that pes planus is related to service.  The examiner is asked to review the claims file before the examination.

The Veteran was on active duty from October 1977 to December 1993.  In March 1978, he complained of "pain in the pes planus region" and there was a notation of right and left feet "x 90 days," the meaning of which is unclear to the Board.  No diagnosis was made.  His STRs do not contain a pes planus diagnosis.  

The examiner is asked to consider this information, along with all the other evidence in the record, and to provide an opinion on whether it is as likely as not that current pes planus is related to his complaints in service.  All opinions are to be accompanied by explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




